CanWest MediaWorks Inc. Interim Management’s Discussion and Analysis For the three months ended November 30, 2007 and 2006 January 10, 2008 This Management Discussion and Analysis contains certain comments or forward-looking statements about our objectives, strategies, financial conditions, results of operations and businesses.Statements that are not historical facts are forward-looking and are subject to important risks, uncertainties and assumptions.These statements are based on our current expectations about our business and the markets we operate in, and on various estimates and assumptions.The results or events predicted in these forward-looking statements may differ materially from actual results or events if known or unknown risks, trends or uncertainties affect our business, or if our estimates or assumptions turn out to be inaccurate.As a result, there is no assurance that the circumstances described in any forward-looking statement will materialize.Significant and reasonably foreseeable factors that could cause our results to differ materially from our current expectations are discussed in the section entitled "Risk Factors"contained in our 20F for the year ended August 31, 2007 filed by CanWest MediaWorks Inc. with the Securities and Exchange Commission in the United States (available on Edgar at www.edgar.com).We disclaim any intention or obligation to update any forward-looking statement even if new information becomes available, as a result of future events or for any other reason OVERVIEW CanWest MediaWorks Inc. (“we, us or our”) is an international media company and is one of Canada’s largest media companies. We are Canada’s largest publisher of English language daily newspapers, and own, operate and/or hold substantial interests in free-to-air and subscription-based television networks, out-of-home advertising, websites, and radio stations and networks in Canada, Australia, Singapore, Turkey, the United States and the United Kingdom. Key Factors Affecting Segment Revenues and Operating Income
